Order filed June 11, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00404-CV
                                    ____________

                         STEVEN GUTHRIE, Appellant

                                          V.

                    FIT ATHELETIC CLUB, LLC, Appellee


                    On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-49676

                                    ORDER

      The notice of appeal in this case was filed May 13, 2019. To date, the filing
fee of $205.00 has not been paid. No evidence that appellant is excused by statute or
the Texas Rules of Appellate Procedure from paying costs has been filed. See Tex.
R. App. P. 5.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the clerk
of this court on or before June 21, 2019. See Tex. R. App. P. 5. If appellant fails to
timely pay the filing fee, the appeal will be dismissed.

                                   PER CURIAM